By the Court.
Tbe plea is insufficient. Tbe plaintiffs have said all that they could say, upon tbe ground tbe petition goes. They say there is no truth in tbe plea in bar, and that tbe defendant cannot prove it. Whereas bad tbe plaintiffs stated a new and different reply, such as they ought to have made, that would avoid tbe defendant’s plea; in that case they must have shown, not only, that it was sufficient in point of substance, but that tbe reply was true in fact and also bow they could prove it.
Same point was adjudged at Windham in March A. D. 1773; Stores brought a petition for a new trial, in an action Hovey v. him, for mispleading, and stated bow be ought to have plead, but did not show bow be could avail himself of tbe new plea, or that be could prove it; for this cause tbe petition was negatived.